Case4:20-cv-05712-KAW
Case 4:20-cv-05712-KAW Document
                       Document10
                                9 Filed
                                  Filed08/26/20
                                        08/27/20 Page
                                                 Page11of
                                                        of11




        8/26/2020




             Please provide the incorrect receipt number in #3. The one you provided cannot be found.
             Please contact the pay.gov customer service for the receipt number.
